 4:21-cv-03067-RGK-PRSE Doc # 15 Filed: 08/05/21 Page 1 of 5 - Page ID # 242



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 JUSTIN GARDNER,                               )                4:21CV3067
                                               )
                      Petitioner,              )
                                               )     BRIEF IN SUPPORT OF MOTION
       v.                                      )      FOR SUMMARY JUDGMENT
                                               )
 SCOTT R. FRAKES,                              )
                                               )
                      Respondent.              )

       Pursuant to Fed. R. Civ. P. 56(b), Respondent states the following in support of

his Motion for Summary Judgment (filing no. 13):

                              Statement of Material Facts

       1.     On October 9, 2018, Petitioner Justin Gardner was convicted by a jury in

the District Court of Lancaster County, Nebraska, of second degree assault. (Filing No.

14-3 at CM/ECF p. 99)

       2.     The state district court sentenced Gardner to 2 to 4 years in prison. (Id. at

CM/ECF pp. 110-11)

       3.     Gardner filed a direct appeal, alleging solely that the sentence imposed by

the district court was excessive. (Filing No. 14-6 at CM/ECF p. 5) The State filed a motion

for summary affirmance, which was sustained by the Nebraska Court of Appeals on

August 29, 2019. (Filing No. 14-1 at CM/ECF p. 4) Gardner did not petition the Nebraska

Supreme Court for further review. (Id.)

       4.     While the direct appeal was pending, Gardner filed a motion for

postconviction relief in the state district court. (Filing No. 14-4 at CM/ECF pp. 9-11) After

the direct appeal was concluded, the state district court entered a written order on July

23, 2020, denying Gardner’s motion without an evidentiary hearing. (Id. at CM/ECF pp.

12-15) Gardner filed a notice of appeal, and on September 2, 2020, the state district court
 4:21-cv-03067-RGK-PRSE Doc # 15 Filed: 08/05/21 Page 2 of 5 - Page ID # 243



entered a written order denying Gardner’s motion to proceed in forma pauperis on appeal

because he did not submit a current certified inmate account sheet. (Filing No. 14-5 at

CM/ECF p. 2)

       5.        On October 16, 2020, the Nebraska Court of Appeals dismissed Gardner’s

postconviction appeal for lack of jurisdiction because Gardner did not pay the docket fee

or appeal from the order denying his motion to proceed in forma pauperis. (Filing No. 14-

2 at CM/ECF p. 3) Gardner did not petition the Nebraska Supreme Court for further

review, and the mandate was issued on November 18, 2020. (Id. )

       6.        Gardner’s habeas petition was filed with this Court on March 18, 2021.

(Filing No. 1)

                                        Argument

       “An application for a writ of habeas corpus can only be granted if the applicant has

exhausted all of the available state court remedies.” Bell-Bey v. Roper, 499 F.3d 752, 756

(8th Cir. 2007); see also 28 U.S.C. § 2254(b)(1)(A). “[S]tate prisoners must give the state

courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State's established appellate review process.” O'Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). In Nebraska, “one complete round” ordinarily means that each

habeas claim must have been presented in an appeal to the Nebraska Court of Appeals,

and then in a petition for further review to the Nebraska Supreme Court. See Akins v.

Kenney, 410 F.3d 451, 454 (8th Cir. 2005).

       A habeas petitioner must “fairly present the facts and substance of his habeas

claim to the state court” in order to exhaust his state court remedies. Carney v. Fabian,

487 F.3d 1094, 1096 (8th Cir. 2007) (internal quotation and citation omitted). “In order to

fairly present a federal claim to the state courts, the petitioner must have referred to a

                                             2
 4:21-cv-03067-RGK-PRSE Doc # 15 Filed: 08/05/21 Page 3 of 5 - Page ID # 244



specific federal constitutional right, a particular constitutional provision, a federal

constitutional case, or a state case raising a pertinent federal constitutional issue in a

claim before the state courts.” Id. (internal quotation and citation omitted). A habeas claim

has not been fairly presented, and is thus procedurally defaulted, if a petitioner, in arguing

his claim to the state courts, “relied solely on state law grounds - namely, that the trial

court misapplied . . . state statutes and case law on point.” Id.

       When reviewing a federal habeas corpus petition, a federal court can only consider

those claims which the petitioner has presented to the state court in accordance with state

procedural rules. See Hunt v. Houston, 563 F.3d 695, 703 (8th Cir. 2009) (“[f]ederal courts

generally will not review claims that a state court has refused to consider because of the

petitioner’s failure to satisfy a state procedural requirement”) (citing Barnett v. Roper, 541

F.3d 804, 808 (8th Cir.2008)). Where a court refuses to consider a federal claim on the

merits because the petitioner failed to comply with a state procedural rule, the petitioner’s

procedural default bars federal habeas review if the state court’s procedural ruling is

independent of the federal question and adequate to support the judgment. Clay v. Norris,

485 F.3d 1037, 1039-41 (8th Cir. 2007); see also Abdullah v. Groose, 75 F.3d 408, 411

(8th Cir.1996) (“a habeas petitioner who has failed to meet the State’s procedural

requirements for presenting his federal claims has deprived the state courts of an

opportunity to address those claims in the first instance”) (quoting Jones v. Jerrison, 20

F.3d 849, 853 (8th Cir.1994)).

       If a habeas claim has not been presented on the merits all the way through the

state’s appellate review process and is now barred from such presentation, the claim is

“procedurally defaulted,” not unexhausted. See Abdullah, 75 F.3d at 411; Akins, 410 F.3d

at 456 n. 1. “The Nebraska Postconviction Act, Neb. Rev. Stat. § 29-3001 et seq. (Reissue

                                              3
 4:21-cv-03067-RGK-PRSE Doc # 15 Filed: 08/05/21 Page 4 of 5 - Page ID # 245



[2016]), is available to a defendant to show that his or her conviction was obtained in

violation of his or her constitutional rights,” however, “the need for finality in the criminal

process requires that a defendant bring all claims for relief at the first opportunity.” State

v. Sims, 761 N.W.2d 527, 533 (Neb. 2009). “[A]n appellate court will not entertain a

successive motion for postconviction relief unless the motion affirmatively shows on its

face that the basis relied upon for relief was not available at the time the movant filed the

prior motion.” Id. Additionally, “a motion for postconviction relief cannot be used to secure

review of issues which were known to the defendant and which were or could have been

litigated on direct appeal.” State v. Dunster, 769 N.W.2d 401, 410 (Neb. 2009). Finally, in

2011, the Nebraska Legislature created a one–year time limit for filing a verified motion

for postconviction relief. See Neb. Rev. Stat. § 29–3001(4); State v. Smith, 834 N.W.2d

799, 801 (Neb. 2013).

       Respondent submits that Gardner’s habeas claims have been procedurally

defaulted. It appears from his habeas petition that the underlying facts and substance of

Gardner’s claims were known to him at the time he filed his direct appeal. (Filing No. 1)

None of Gardner’s habeas claims were raised on his direct appeal, however, and to the

extent that Gardner raised any of his habeas claims in his state motion for postconviction

relief, he did not raise those claims on appeal to the Nebraska appellate courts as his

appeal was dismissed for lack of jurisdiction before any briefing had taken place. Thus,

Gardner did not invoke one complete round of Nebraska’s established appellate review

process and he is now barred from raising his habeas claims in state court because he

could have raised them on direct appeal or in a properly perfected postconviction appeal.

As a result, Gardner’s habeas claims have been procedurally defaulted.



                                              4
 4:21-cv-03067-RGK-PRSE Doc # 15 Filed: 08/05/21 Page 5 of 5 - Page ID # 246



                                        Conclusion

       Respondent requests that this Court grant summary judgment in favor of

Respondent because Gardner’s habeas claims have been procedurally defaulted.

                                                  Scott R. Frakes, Respondent,

                                                  BY DOUGLAS J. PETERSON, #18146
                                                     Attorney General


                                                  BY     s/Erin E. Tangeman
                                                         Bar number: 22924
                                                         Assistant Attorney General
                                                         Attorneys for Respondent
                                                         2115 State Capitol
                                                         Lincoln, NE 68509-8920
                                                         Telephone: (402) 471-2682
                                                         Fax: (402) 471-3835
                                                         Erin.Tangeman@nebraska.gov

                                   Certificate of Service

       I hereby certify that on August 5, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, and I hereby certify that I have mailed by
United States Postal Service the document, along with copies of the specific pages of the
designated record which are cited in this brief, to the following non CM/ECF participant:
Justin Gardner, Inmate #86155, Lincoln Correctional Center, P.O. Box 22800, Lincoln,
NE, 68542-2800.

                                                         s/Erin E. Tangeman
                                                         Bar number: 22924
                                                         Assistant Attorney General




                                             5
